Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on January 14, 2021.
Information Disclosure Statements filed on 01/15/2019, 03/15/2021, 06/15/2021, and 08/27/2021 have been considered by the examiner.
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Yang et al. US Publication No. 2020/0034528 A1 discloses an access control system that provides a trusted execution environment (TEE) isolated from the rich execution environment (REE) in which a rich operating system operates in the REE while trusted operating system operates on the TEE. An access monitoring module operates within the kernel of the rich OS and a trusted application operates on the trusted OS. The requested files are intercepted by the access monitoring module, directed at the file systems of the rich OS and then forwards the file requests to the trusted application. The trusted application then determines whether the file request is permitted and provides access monitoring module in a response. Upon approval, the trusted monitoring module forwards the request to the file system. 
Sheller et al. US Publication No. 2016/0283411 A1 discloses a system that initializes a trusted loader enclave (TL) and a measurement and storage manager enclave (MSM) within a memory of the system, in order to receive by the MSM a TL measurement for the TL from a trusted processor of the system to determine whether to establish a secure channel between the MSM and the TL based at least in part on the TL measurement, and responsive to a determination to establish the secure channel, to establish the secure channel and store particular code in the TL.
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.



  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIN ESKANDARNIA whose telephone number is (571)270-3205. The examiner can normally be reached 7:30am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446